DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1, 5-28, 31 and 32, claim limitations such as: “a recording mechanism”, “a friend request mechanism”, “a confirmation mechanism”, “a notification mechanism”, “a search mechanism”, “an online betting module”, “a food ordering module”, etc. have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use a non-structural term “e.g. mechanism and module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1, 5-28, 31 and 32 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The “a recording mechanism”, “a friend request mechanism”, “a confirmation mechanism”, “a notification mechanism”, “a search mechanism”, “an online betting module”, “a food ordering module” are interpreted as a memory modules in the digital recording user system 14 shown in figure 1 as defined by paragraph [0047] of the specification. Further implemented by the algorithms and description described on paragraphs [0037]-[0039] [0049] [0053] of the specification. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Terminal Disclaimer
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application No. 17/087,794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 5-28, 31 and 32 are allowed.

Regarding claims 1, 17 and 32, the prior art of record and newly cited references fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 17 and 32 as a whole. The prior art of record fails to reasonably teach a claimed system that shares portions of media along with a message with friends; where the same system also allows the users to place bets on a sporting event or online game while verifying the age of the user; where the same system also allows the individual to order food advertised on a television commercial, and online ad and food shown in the media program by identifying food available to order by analyzing pixel values and gradients of the video images; and further defined by allowing the user to gift food and delivery to another user. Therefore, these unique combination of claimed elements place independent claims 1, 17 and 32 in conditions for allowance.

Regarding claims 5-16, 18-28 and 31, they depend from allowable claims 1 and 17. Therefore, claims 5-16, 18-28 and 31 are also held allowable.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zises (Pub No US 2014/0101550) – utilizing image recognition techniques to analyze video pixels to identify video products, brands, food, etc. to allow the user to purchase them; paragraph [0086] figure 14.
Woods et al. (Pub No US 2013/0054319) – ordering food from a restaurant being advertised on the video stream; paragraph [0128] figure 19.
Andrews II et al. (Pub No US 2009/0276805) – ordering products shown on the video content, abstract and figures 11-13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423